DETAILED ACTION
This correspondence is in response to the communications received October 27, 2020.  Claims 1-3, 5-7, 10-12, 20, 21 and 23-26 are under consideration.  Claims 1, 5, 6, 7, 10, 20 and 24  have been amended.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 7, 10, 20 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The prior art of Wu and Breil are now being presented to reject the newly amended claim limitations.

Applicant argues on page 8 of 13, that Examiner has not stated which obviousness rationales under KSR are being used.  In response to this assertion, Examiner would like to point out that obviousness under KSR was not used, and that the obviousness rejections were made under the Teaching-Suggestion-Motivation (TSM) rationale.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Layadi et al. (US 2005/0106919) in view of Lee et al. (US 2003/0224598) in view of Breil et al. (US 2016/0240438).

    PNG
    media_image1.png
    488
    740
    media_image1.png
    Greyscale


Regarding claim 1, Layadi discloses in Figures 1-7 (Fig. 1, annotated by Examiner above), a via for a semiconductor device comprising:

a conformal first tungsten layer (conformally deposited, as discussed extensively in the background of the invention, paragraphs 0002-0006, which states that the prior art and the current tungsten via deposition technique is based upon plasma enhanced chemical vapor deposition, where a problem arises out of the conformal deposition of the tungsten material, the invention is the removal of the problem “seam” portion, then the subsequent completion process of the contact plug, ¶ 0023, “first and second portions 170, 180, may comprise the same material (e.g. tungsten)”) within the via (150) and recessed within the via (recess of 170 occurs in method step from Fig. 3 to Fig. 4, ¶ 0030-0032); 



a second liner (190, ¶ 0023) coupled between the second tungsten layer and the first tungsten layer (190 is a liner between 170 and 180).

Layadi does not disclose,
wherein a plane formed by the second tungsten layer is substantially parallel with a plane aligned substantially perpendicularly with a longest dimension of the via viewed in cross section.

This limitation is interpreted to mean that,
1) “a longest dimension of the via viewed in cross section” is interpreted to be the width dimension, which is a horizontal dimension,
2) “plan aligned substantially perpendicularly” with 1)
3) “a plane … is substantially parallel with” 2).
So if 1) is horizontal, then 2) must be (substantially) vertical, and 3) is parallel to 2) and thus 3) must merely be a vertically oriented plane.

Layadi shows a sloped vertical sidewall, and therefore is not perpendicular to horizontal, nor parallel to the vertical dimension.

Applicant discloses a sloped vertical sidewall just as Layadi does, as can be seen in Applicant’s Figs. 1-4D.  The limitations “substantially perpendicular” and “substantially 

Liang discloses in Fig. 1, wherein a plane formed by the second tungsten layer (17b, vertical side wall is along a vertical plane) is substantially parallel with a plane aligned substantially perpendicularly with a longest dimension of the via viewed in cross section (plane that is vertical is then perpendicular to horizontal plane, that vertical plane is then by being vertical, a plane that is parallel to the second tungsten layer’s vertical sidewall’s vertical plane).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

wherein a plane formed by the second tungsten layer is substantially parallel with a plane aligned substantially perpendicularly with a longest dimension of the via viewed in cross section,

in the invention or system of Layadi as taught by Liang, for the purpose of allowing for higher density of vertical conductor elements, since the lower portion of the vertical conductor is the same dimension of the upper portion of the vertical conductor.

Layadi does not disclose,
other similar materials” (bold emphasis added by the Examiner).  It is clear that Layadi recognizes that other materials could be used as alternatives to the titanium or titanium nitride layer for use as an adhesion layer.

Breil discloses in ¶ 0022, “The liner may be made of, for example, tantalum or tantalum nitride, or titanium and titanium nitride, as adhesion layer for subsequent tungsten deposition…”.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of:

wherein the second liner is selected from the group consisting of 

in the invention or system of Layadi as taught by Breil, for the purpose of improving the structural integrity of the conductive arrangement.

Regarding claim 2, Layadi et al. disclose the via of claim 1, wherein a depth of the second tungsten layer into the via is less than one half a width of the via.

Paragraph 0035 of Layadi, discloses where the second conductive material has a thickness from about 50 nm to about 150 nm.
So if the via width is 300 nm and the thickness of the second conductive material is 50 nm, the depth of the second tungsten layer is less than half the width of the via.

Regarding claim 6, Layadi et al. disclose the via of claim 1, wherein the material of the second liner comprises a higher effective resistance than tungsten.  Layadi discloses in Fig. 1, wherein the second liner (190) is titanium or titanium nitride as disclosed in paragraph 0023.  Applicant discloses in paragraph 0024, “second liner may include either titanium nitride or tantalum nitride”, paragraph 0025, “The material of the second liner may include a higher effective resistance than tungsten”.  Breil discloses the use of tantalum nitride for use as an adhesion promoting liner for use in an electrical conducting plug arrangement (as can be seen in the rejection of claim 1).  Applicant’s specification attributes the characteristic of “second liner may include a higher effective resistance than tungsten” to the second liner that includes titanium nitride and or tantalum nitride.  Therefore, even though Layadi and Breil are silent on the second liner including titanium nitride and or tantalum nitride exhibits the characteristic of comprising a higher effective resistance than tungsten, it is clear that same disclosed titanium nitride material and or tantalum nitride of liners of the prior art of Layadi, Breil and the Applicant would exhibit the characteristic of the “second liner may include a higher effective resistance than tungsten”.
MPEP 2112 Requirements of Rejection Based on Inherency; Burden of Proof, 
III. A REJECTION UNDER 35 U.S.C. 102 AND 103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC 
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102  and 103  rejection is appropriate for these types of claims as well as for composition claims.  


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Layadi et al. (US 2005/0106919) in view of Lee et al. (US 2003/0224598) in view of Breil et al. (US 2016/0240438) in view of Lee et al. (US 2003/0224598).

Regarding claim 3, Layadi et al. disclose the via of claim 1, Layadi does not disclose,
further comprising a first liner coupled to the first tungsten layer.

Lee discloses in Figs. 1-6, 


Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

further comprising a first liner coupled to the first tungsten layer,

in the invention or system of Layadi as taught by Lee, for the purpose of adding a liner which can aid in the promotion of adhesion between the first portion and surrounding material layers.


Claims 5, 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Layadi et al. (US 2005/0106919) in view of Lee et al. (US 2003/0224598) in view of Breil et al. (US 2016/0240438) in view of Wu et al. (US 9,899,258).

Regarding claims 5, 10 and 24, Layadi et al. disclose the via of claim 4, 7 or 20, however Layadi does not disclose,
wherein the second liner further includes one of TiN or TI.



Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of:

wherein the second liner further includes one of TiN or TI,

in the invention or system of Layadi as taught by Wu, for the purpose of improving the structural integrity of the conductive arrangement.

 

Claims 7, 11, 20, 21, 23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Layadi et al. (US 2005/0106919) in view of Lee et al. (US 2003/0224598) in view of Breil et al. (US 2016/0240438).

    PNG
    media_image2.png
    485
    744
    media_image2.png
    Greyscale


Regarding claims 7 and 20, Layadi discloses in Figures 1-7 (Fig. 1, annotated by Examiner above) via for a semiconductor device (¶ 0002, “semiconductor devices”) comprising:

a first layer (170, ¶ 0023);

a second liner (190, ¶ 0023) coupled to a second portion of the surface of the via (see annotated Fig. 1 above, where the “second portion of a surface of the via” demarcated by the upper grey line tracing the region where liner 190 and surface of the via are “coupled”) and to the first layer (190 couples with 170),

a second layer (180) comprising tungsten (¶ 0023) coupled to the second liner (180 couples to 190); 



wherein the first layer is tungsten (170, ¶ 0023 discusses 170 being tungsten).

Layadi does not disclose,
a first liner coupled to a first portion of a surface of the via,
a first layer coupled to the first liner.

Lee discloses in Figs. 1-6,
a first liner (16, ¶ 0039-0041) coupled to a first portion of a surface of the via (16 couples to the lower portion of discontinuity in 14a/b),
a first layer (18a) coupled to the first liner (18a couples to 16).



a first liner coupled to a first portion of a surface of the via,
a first layer coupled to the first liner,

in the invention or system of Layadi as taught by Lee, for the purpose of adding a liner which can aid in the promotion of adhesion between the first portion and surrounding material layers.

Layadi does not disclose,
wherein the second liner is selected from the group consisting of other similar materials” (bold emphasis added by the Examiner).  It is clear that Layadi recognizes that other materials could be used as alternatives to the titanium or titanium nitride layer for use as an adhesion layer.

Breil discloses in ¶ 0022, “The liner may be made of, for example, tantalum or tantalum nitride, or titanium and titanium nitride, as adhesion layer for subsequent tungsten deposition…”.



wherein the second liner is selected from the group consisting of 

in the invention or system of Layadi as taught by Breil, for the purpose of improving the structural integrity of the conductive arrangement.

Regarding claims 11 and 25, Layadi et al. disclose the via of claim 7 or 20, wherein a depth of the second layer into the via is less than one half a width of the via.
Paragraph 0027 of Layadi, discloses where the opening width is between 100 nm to about 300 nm.
Paragraph 0035 of Layadi, discloses where the second conductive material has a thickness from about 50 nm to about 150 nm, and further wherein the notch (410 in Fig. 4) has a “the notch 410 may have a depth ranging from about 20 nm to about 600 nm”, ¶ 0031.
So if the via width is 300 nm and the depth of the notch (e.g. “depth of the second layer into the via”) is 20 nm, the depth of the second tungsten layer is less than half the width of the via.

Regarding claims 21 and 26, Layadi et al. disclose the via of claim 20, 


Regarding claim 23, Layadi et al. disclose the via of claim 20, wherein the second layer is tungsten (Layadi discloses 180 is tungsten in ¶ 0023).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Layadi et al. (US 2005/0106919) in view of Lee et al. (US 2003/0224598) in view of Breil et al. (US 2016/0240438) in view of Liang et al. (2018/0166385).

Regarding claim 12, Layadi et al. disclose the via of claim 7, wherein a plane formed by the second tungsten layer is substantially parallel with a plane aligned substantially perpendicularly with a longest dimension of the via.

Layadi does not disclose,
wherein a plane formed by the second tungsten layer is substantially parallel with a plane aligned substantially perpendicularly with a longest dimension of the via.

This limitation is interpreted to mean that,

2) “plan aligned substantially perpendicularly” with 1)
3) “a plane … is substantially parallel with” 2).
So if 1) is horizontal, then 2) must be (substantially) vertical, and 3) is parallel to 2) and thus 3) must merely be a vertically oriented plane.

Layadi shows a sloped vertical sidewall, and therefore is not perpendicular to horizontal, nor parallel to the vertical dimension.

Applicant discloses a sloped vertical sidewall just as Layadi does, as can be seen in Applicant’s Figs. 1-4D.  The limitations “substantially perpendicular” and “substantially parallel” are interpreted to be close to, but not quite perfectly perpendicular or parallel, which Layadi seems to show a similar orientation of vertical but slightly sloped sidewall.  However, the prior art does have similar arrangements which have vertical sidewall planes.

Liang discloses in Fig. 1, wherein a plane formed by the second tungsten layer (17b, vertical side wall is along a vertical plane) is substantially parallel with a plane aligned substantially perpendicularly with a longest dimension of the via (plane that is vertical is then perpendicular to horizontal plane, that vertical plane is then by being vertical, a plane that is parallel to the second tungsten layer’s vertical sidewall’s vertical plane).



wherein a plane formed by the second tungsten layer is substantially parallel with a plane aligned substantially perpendicularly with a longest dimension of the via,

in the invention or system of Layadi et al. as taught by Liang, for the purpose of allowing for higher density of vertical conductor elements, since the lower portion of the vertical conductor is the same dimension of the upper portion of the vertical conductor.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 


Contact Information
Any inquiry concerning communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797.  The examiner can normally be reached on M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893